DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II, disclosed in Figs 8A-8D and encompassed by claims 11-16 and 18, in the reply filed on 8/08/2022 is acknowledged. Currently no claim is generic. 

Specification
The abstract of the disclosure is objected to because it contains 195 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference sign 442 (page 9, para 0029)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 14-16 and 18 are objected to because of the following informalities:  
Independent claim 11 is directed to “an end table or coffee table” and dependent claim 13 is directed to “the table of claim 11”. However, the preambles of claims 14-16 and 18 recite “The apparatus of claim…” For purposes of examination on the merits, it is interpreted that “the table” and “the apparatus” refer to “the table” as defined in claim 11.  Consistent terminology is recommended throughout the claims to improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a table top that can be configured to rest atop any side of the table that is facing upwards” (ln 8-9). As currently drafted, it is unclear how the table top is configured to rest atop any side of the table that is facing upwards. 
For example, the table top could be capable of resting atop any side of the table depending on the orientation of the table with respect to a ground surface (e.g. if the table has six sides, then the table top could lay flat on top of any one of those six sides depending on the orientation of the table with respect to the ground and which side of the table is facing upwards/generally opposite the ground). 
Alternatively, the table top could be capable of resting atop any two (or more) sides that extend upward from (and approximately perpendicular to) a ground surface such that when the table top rests atop the sides it is approximately perpendicular to the sides and approximately parallel to the ground surface.  
Furthermore, it appears in Figs 8A-8D of the specification that the top wall forms the “table top”.
For purposes of examination on the merits, it was interpreted that the table top is capable of laying flat on top of any side of the table depending on the orientation of the table with respect to a ground surface in the rejection under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub No 2006/0000422 A1) in view of Trifiro (US D725,833 S) provided below. 
For purposes of examination on the merits, it was interpreted that the table top rests on top of two side walls that extend upward from a ground surface such that when the table top rests atop the sides it is approximately perpendicular to the sides and approximately parallel to the ground surface in the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Cheshire (US Patent No 6,857,393 B2). 
Claims 12-16 and 18 are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheshire (US Patent No 6,857,393 B2). 
Regarding claim 11, Cheshire discloses an end table or coffee table having a dual purpose as a pet furniture apparatus (animal habitat 1; Figs 1-7), the table (animal habitat) comprising:
a plurality of sides (side walls 60, 70; Figs 1-7) wherein each side has at least one access opening disposed therein (portal openings 62, 64, 66, 68, 72, 74, 76, 78; Figs 1-7) and each side can be the top, bottom or side of the table; 
a plurality of platform levels (compartments 10, 20, 30, 40; Figs 1-7) that creates multiple levels of compartments in a horizontal and vertical direction (the compartments form a 2x2 grid; Figs 1 and 7); and 
a table top (top wall 80) that can be configured to rest atop any side of the table that is facing upwards (top wall 80 rests on top of side walls 60, 70)(inasmuch as the embodiment shown in Figs 8A-8D of the instant application has a “table top”, top wall 80 is a “table top”).  
Regarding claim 12, Cheshire discloses the table of claim 11 as previously discussed. Cheshire further discloses comprising vertical (portal openings 112, 122; Fig 7) and horizontal passageways (portal openings 142, 144, 132, 134; Fig 7) disposed between the compartments (portal openings 112, 122, 142, 144, 132, 134 are disposed between compartments 10, 20, 30, 40; Figs 1-7; col 5, ln 60 – col 6, ln 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cheshire (US Patent No 6,857,393 B2).
Regarding claim 13, Cheshire discloses the apparatus of claim 11 as previously discussed. 
Cheshire further discloses wherein the table includes six sides (rear wall 50, side walls 60, 70, top wall 80, bottom wall 90, and doors 12, 22, 32, 42). Cheshire discloses a plurality of access openings on side walls (portal openings 62, 64, 66, 68, 72, 74, 76, 78 on side walls 60, 70; Figs 1-7)(ventilation openings 190, 192 on side walls 60, 70, rear wall 50; col 7, ln 45-55).
Cheshire discloses the claimed invention except for each side has at least one access opening disposed therein. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheshire by incorporating additional access openings such that there is at least one access opening on each side of the table since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to provide additional entry/exit ports for animals so that they have more options when playing with the apparatus. This would also be done for improved ventilation within the apparatus. 
Regarding claim 14, Cheshire discloses the apparatus of claim 13 as previously discussed. 
Cheshire discloses the claimed invention except for wherein at least five of the sides of the table each includes at least two access openings. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheshire such that at least five of the sides of the table each includes at least two access openings since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. This would be done to provide additional entry/exit ports for animals so that they have more options when playing with the apparatus. This would also be done for improved ventilation within the apparatus.
Regarding claim 15, Cheshire in discloses the apparatus of claim 13 as previously discussed.  
Cheshire discloses the claimed invention except for wherein at least three sides of the table each include at least three access openings. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheshire such that at least three sides of the table each include at least three access openings since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. This would be done to provide additional entry/exit ports for animals so that they have more options when playing with the apparatus. This would also be done for improved ventilation within the apparatus.
Regarding claim 16, Cheshire discloses the apparatus of claim 13 as previously discussed.  
Cheshire discloses the claimed invention except for herein at least three sides of the table each include at least four access openings. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheshire such that at least three sides of the table each include at least four access openings since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. This would be done to provide additional entry/exit ports for animals so that they have more options when playing with the apparatus. This would also be done for improved ventilation within the apparatus.
Regarding claim 18, Cheshire discloses the table of claim 11 as previously discussed. 
Cheshire discloses a table top (top wall 80). Cheshire further discloses transparent side walls so a pet owner can look down into the animal habitat and locate their pet inside (“doors, walls, and floors can be see-through and/or colored” abstract; “see-though cageless doors” col 5, ln 15-25; “see-through so outsides can look directly into the compartments” col 5, ln 35-40).
Cheshire does not explicitly disclose wherein the table top is transparent. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use a transparent material on the table top (top wall 80) for the advantages of increased visibility into the apparatus. This would be done to provide the pet owner with a top-down view into the interior of the animal habitat. 

Claims 11-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub No 2006/0000422 A1) in view of Trifiro (US D725,833 S).
Regarding claim 11, Cheng discloses an end table or coffee table having a dual purpose as a pet furniture apparatus, the table (combinative pet cage; Figs 2-3) comprising:
a plurality of sides (front, rear, left, right, top, and bottom mesh boards; abstract) wherein each side has at least one access opening disposed therein (the mesh boards are formed from a plurality of vertical and horizontal bars which create a grid of rectangular openings as seen in Figs 2-3) and each side can be the top, bottom or side of the table (Figs 2-3); and 
a plurality of platform levels (partition mesh board 80 forms top and bottom compartments; partition 22 creates left and a right compartments) that creates multiple levels of compartments in a horizontal and vertical direction (four internal compartments in the shape of a  2x2 grid; Figs 2-3). 
Cheng does not explicitly disclose, Trifiro discloses:
a table top (crate top) that can be configured to rest atop any side of the table that is facing upwards (the crate top is shown resting on the top side of an animal crate in the figure, however the crate top could rest upon any side of the animal crate depending on the orientation of the crate with respect to the ground surface (e.g. it could rest on any one of the front, rear, left, right, top, and bottom mesh boards in the crate disclosed by Cheng). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng by incorporating the table top/crate top as taught by Trifiro for the advantages of enhancing the aesthetics of the device and to provide a functional, solid surface on the top of the animal crate. One of ordinary skill would be motivated to incorporate a table top on top of a crate in order to have a stable surface to set personal items on. 
Regarding claim 12, Cheng in view of Trifiro discloses the table of claim 11 as previously discussed. Cheng further discloses comprising vertical passageways disposed between the compartments (mesh board 80). 
Cheng does not explicitly disclose horizontal passageways disposed between the compartments. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng by incorporating horizontal passageways between the compartments since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to improve the ventilation in the animal crate. 
Regarding claim 13, Cheng in view of Trifiro discloses the apparatus of claim 11 as previously discussed. Cheng further discloses wherein the table includes six sides (front, rear, left, right, top, and bottom mesh boards). 
Regarding claim 14, Cheng in view of Trifiro discloses the apparatus of claim 13 as previously discussed. Cheng further discloses wherein at least five of the sides of the table each includes at least two access openings (each of the front, rear, left, right, top, and bottom mesh boards are formed from a plurality of vertical and horizontal bars which has a grid of rectangular openings as seen in Figs 2-3).
Regarding claim 15, Cheng in view of Trifiro discloses the apparatus of claim 13 as previously discussed. Cheng further discloses wherein at least three sides of the table each include at least three access openings (each of the front, rear, left, right, top, and bottom mesh boards are formed from a plurality of vertical and horizontal bars which has a grid of rectangular openings as seen in Figs 2-3).
Regarding claim 16, Cheng in view of Trifiro discloses the apparatus of claim 13 as previously discussed. Cheng further discloses wherein at least three sides of the table each include at least four access openings (each of the front, rear, left, right, top, and bottom mesh boards are formed from a plurality of vertical and horizontal bars which has a grid of rectangular openings as seen in Figs 2-3). 
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub No 2006/0000422 A1) in view of Trifiro (US D725,833 S) as applied to claim 11 above, and further in view of Clear Table Protector (available for sale on Amazon and sold by the company LovePads). 
Regarding claim 18, Cheng in view of Trifiro discloses the apparatus of claim 11 as previously discussed. 
Clear Table Protector discloses a transparent table top (“completely see through” per product description) that rests on top of a table (see reproduced images provided below). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a clear table top such as the one disclosed by LovePads in order to “protect your table, desk, and furniture tops against scratches, scuffs, stains, and spillage while still showing the beauty of your table and furniture tops”. 

    PNG
    media_image1.png
    653
    1020
    media_image1.png
    Greyscale

Image 1. Clear Table Protector from LovePads (image reproduced from Amazon page)

    PNG
    media_image2.png
    547
    548
    media_image2.png
    Greyscale

Image 2. Clear Table Protector from LovePads (image reproduced from Amazon page)

    PNG
    media_image3.png
    543
    569
    media_image3.png
    Greyscale

Image 3. Clear Table Protector from LovePads (image reproduced from Amazon page)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schilling (US-3561757-A), Chen (US-20200146256-A1), Reich (US-4347807-A), Piccone (US-4301766-A), Moore (US-20060112897-A1), Jones (US-20150264888-A1), Xin (US-20190191664-A1), Rathman (US-10750713-B2), Lee (US-D634078-S), Cantwell (US-20170142927-A1), and Cantwell (US-20180288962-A1). 
The cited prior art present alternative designs similar in scope that illustrate relevant features to the applicant’s submission such as tables which have dual purpose as a pet apparatus, and animal houses and children play structures with multiple compartments, passage ways, and access openings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644